DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 17/067,820, filed on October 12, 2020.  In response to Examiner’s Non-Final Rejection of December 21, 2021, Applicant on February 04, 2022, amended Claims 1-3, cancelled Claims 4-18 and added new Claims 19-24.  Claims 1-3 and 19-24 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 102 rejections of claims 1, 7 and 13 are hereby withdrawn pursuant to Applicant’s amendments to claim 1 and cancelling of claims 7 and 13. A new 35 U.S.C. § 103 rejection has been applied to amended claim 1.

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claim 1-3 and cancelling of claims 4-18. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 2 and 3. A new 35 U.S.C. § 103 rejections have been applied to new claims 19-24.

Response to Arguments
Applicant's Arguments/Remarks filed February 04, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed February 04, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant states the Current Office Action rejects pending claims 1-3 on the grounds of abstractness type ineligible subject matter. It is respectfully submitted that the claims have been amended to overcome this rejection. More specifically, each of independent claims 1, 19 and 22 recite as follows: "performing the work project, which is a commercial project consisting of profitable work for the enterprise, using a human resource selected to cover the determined skill gap." This claim language makes it clear that the claims are directed to commercial work and the creation of value in goods and/or services, and not directed to mere organization of human activity. For this reason, the Pending Claims are now clearly directed to patent-eligible subject matter.

	In response, Examiner respectfully disagrees and finds Applicant’s arguments are related to using human resources to cover a skills gap in order to perform a task, which still constitutes methods based on managing personal behavior or relationships or interactions between people. Additionally, the recitation of the project being commercial consisting of profitable work for an enterprise also does not take the claim out of the certain method of organizing human activity grouping. Examiner maintains the claims recite an abstract idea. For at least these reasons, the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 

Applicant’s arguments, see pg. 8-9, filed February 04, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The limitation "feature set rationalization" in claims 2, 20 and 23 is a relative term which renders the claim indefinite.  The term "feature set rationalization" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification explicitly states the amended claim language (see paragraph [0040]).  It is unclear what the scope of “feature set rationalization” in claims 2, 20 and 23 is referring to. For the purpose of examination “feature set rationalization” is defined as statistical analysis on questionnaire responses. 
	The limitation "possibly" in claims 2, 20 and 23 is a relative term which renders the claim indefinite.  The claim and specification both recite “orthogonal transformations used to convert a set of marked/inputted observations of possibly to correlated variables leading to a sampled skill gap closure”. Term appears to be a grammatical error but the original disclosure but does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the correct term that would replace “possibly” in claims 2, 20 and 23 would be. For the purpose of examination “orthogonal transformations used to convert a set of marked/inputted observations of possibly to correlated variables leading to a sampled skill gap closure” is interpreted as “orthogonal transformations used to convert a set of marked/inputted observations 

Claim Objections
Claim 2 (similarly claims 20 and 23) is objected to because of the following informalities: grammatical error. Claim recites roman numeral “(iv)” with no recitation of roman numerals (i), (ii), and/or (iii). Appropriate correction is required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are directed towards a method, claims 19-21 are directed towards a computer program product and claims 22-24 are directed towards a computer system, which are among the statutory categories of invention.
Claims 1-3 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining workers to fill skill gaps for a project.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, identifying  a plurality of project skills (Si to Sm, where m is an integer) needed to complete work associated with the work project based on the project milestone data set; analyzing availability and skills of the first version of the project talent pool to associate the assigned workers with the project skills; determining that first project skill Si is a skill that is not met by any of the assigned workers of the first version of the project talent pool to identify first project skill Si as a first skill gap with respect to the work project and the first version of the project talent pool with the determination including the following sub-operations: performing an unsupervised classification algorithm on the project talent pool, and performing baseline normalization on the project talent pool; and performing the work project, which is a commercial project consisting of profitable work for the enterprise, using a human resource selected to cover the determined skill gap Si constitutes methods based on managing personal behavior or relationships or interactions between people. The recitation of machine logic does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 19 and 22 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites receiving a project milestone data set including information identifying and relating to a plurality of milestones (Mi to Mk, where k is an integer) that define a work project to be performed by the enterprise; and receiving a first version of a project talent pool data set including indicative of a first version of a project talent pool, with the first version of the project talent pool being a plurality of assigned workers (Al to A., where n is an integer) which is a subset of the plurality of workers of the enterprise, with the plurality of assigned workers being workers currently assigned to work on the work project, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a method that’s computer-implemented at a high-level of generality such that the computer and machine logic amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The computer program product comprising computer code that includes data and instructions stored in storage devices and executable by a processor recited in claim 19 and the computer system comprising computer code including data and instructions stored in storage devices and executable by a processor set in claim 22 also amount to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). Thus, the additional elements recited in claims 19 and 22 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including the computer, machine logic, the computer program product comprising computer code that includes data and instructions stored in storage devices and executable by a processor and the computer system comprising computer code including data and instructions stored in storage devices and executable by a processor set amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification par… [0012]; [0017]; [0024]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 2, 3, 20, 21, 23 and 24 recite data analysis steps that further narrow the abstract idea. Therefore claims 2, 3, 20, 21, 23 and 24 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harthcryde et al., U.S. Publication No. 2007/0198317 [hereinafter Harthcryde], and further in view of Sahni et al., U.S. Publication 2020/0160252 [hereinafter Sahni].

Referring to Claim 1, Harthcryde teaches: 
A computer-implemented method (CIM) for use by an enterprise that has a plurality of workers (Wi to Wj, where j is an integer value), the CIM comprising:
receiving a project milestone data set including information identifying and relating to a plurality of milestones (Mi to Mk, where k is an integer) that define a work project to be performed by the enterprise (Harthcryde, [0096]), “major milestones or goals for developing a plan to transition/realign the organization according to embodiments of the present invention include developing a list of activities with descriptions… developing tasks and role descriptions; developing activity level process maps… completing a transition plan by a selected completion date”; (Harthcryde, [0098]), “the system 30 also provide for deliverables such as, for example, the milestones timeline illustrated in FIG. 4 which can further illustrate subtasks necessary to perform tasks and an accomplishment timeframe”, Examiner considers the transition plan to be the project; 
identifying, by machine logic, a plurality of project skills (Si to Sm, where m is an integer) needed to complete work associated with the work project based on the project milestone data set (Harthcryde, [0141]), “A role 201 is generally defined as a set of skills defining a position… The tasks 201 can be stated to enable identification of competencies and skill sets required to successfully complete the activity 91”; (Harthcryde, [0100]), “A database 41 having a plurality of data records 43 relating to functions, activities supporting the functions, activities under the functions, tasks required to complete the activities, and roles to perform the tasks is positioned accessible to the processor 37 of the organization realignment program server”; (Harthcryde, [0097]);
receiving a first version of a project talent pool data set including indicative of a first version of a project talent pool, with the first version of the project talent pool being a plurality of assigned workers (Al to A., where n is an integer) which is a subset of the plurality of workers of the enterprise, with the plurality of assigned workers being workers currently assigned to work on the work project (Harthcryde, [0121]), “the organization realignment program product 81 can further include functionality to analyze the qualified potential resource supply against organization members' availability to determine a demand resulting from the organization realignment… a resource commitment manager 321 (FIG. 5) can display a resource commitment template form 323 (FIG. 30) listing the resource commitments of each of the organization's members and/or a master resource allocation table to thereby summarize availability of each organization member based on current assignment planned completion dates and scheduled absences…”, Examiner considers the qualified potential  resource supply to be the project talent pool; (Harthcryde, [0122]);  
analyzing, by machine logic, availability and skills of the first version of the project talent pool to associate the assigned workers with the project skills (Harthcryde, [0121]-[0122]), “… A qualified resource supply determiner 331 (FIG. 5) can determine a qualified supply of resources responsive to the role competency self-evaluation of each of the organization members and can display a web page form such as, for example, template 333 (FIG. 31) indicating the qualified supply of resources manually or automatically entered into respective qualified supply fields 335… form a table having roles 201 identified as participants related to activities 91 to thereby determine an average number of assignable hours per day for each of the listed participants and to provide cumulative totals thereof… A demand estimate determiner 351 (FIG. 5) can be provided to compile a demand estimate for each of the plurality of roles 201 and to display a demand estimate report template form 353 (FIG. 33) which can show the demand on each role 201 within each function 89. That is, the demand estimate report template form 353 can indicate a number of resources required per day for each of the plurality of roles 201 to perform assigned tasks within activities of each of the functions. The demand estimate determination/calculation can use an estimated number of hours required of each role 201 to perform assigned tasks 191 within activities 91 of each of the functions 89…”; (Harthcryde, [0176]), “The instructions to perform the operation of determining the qualified resource supply can include those to perform the operation of providing a resource allocation input web page form, e.g., resource commitment template form 323 (FIG. 30), having a plurality of resource commitment input fields to identify current projects and obligations for each of the plurality of organization members to thereby receive a description of availability of each of the organization members and/or perform the operation of providing a master resource allocation table (not shown) including current assignment planned completion dates and projected absences to thereby summarize availability of each organization member based on current assignment planned completion dates and scheduled absences to determine and allocate required resources”; 
determining, by machine logic, that first project skill Si is a skill that is not met by any of the assigned workers of the first version of the project talent pool to identify first project skill Si as a first skill gap with respect to the work project and the first version of the project talent pool (Harthcryde, [0121]), “the organization realignment program product 81 can further include functionality to analyze the qualified potential resource supply against organization members' availability to determine a demand resulting from the organization realignment and to determine any gap in the skills required to effectively institute the realignment…”; (Harthcryde, [0159]), “…calculating a skills gap in transitioning to the new organization structure with the skills gap being defined as the difference between the aggregate demand and qualified supply, described previously. That is, a method of realigning an organization structure can include determining a total demand on each role 201 based on associated tasks 191 each role 201 is responsible for performing across all associated functions 89 and activities 91, to thereby define an aggregate demand (block 561)…”; (Harthcryde, [0162]), “The method also includes determining a number of qualified personnel having a required competency available to fulfill each one of the roles 201 to thereby determine a qualified resource supply (block 563)… determining a skills gap in transitioning to the new organization (block 565). An exemplary template for performing a skills gap analysis for an organization, i.e., calculating the difference between the aggregate resource demand and qualified resource supply…; (Harthcryde, [0166]), “…determine a skills gap and a resource gap between resources demanded by the new organization structure and the qualified supply of resources”; (Harthcryde, [0123]); and
performing the work project using a human resource selected to cover the determined skill gap Si (Harthcryde, [0163]-[0164]), “The resource requirement gap can be filled via internal training, external recruitment, or both. Where skills do not exist or are not available internally, external recruitment may be necessary. Resource requirements identified for an organization are founded based on the skills gap analysis… management can initiate a recruitment process which includes implementation of the individual transition plans. Further, organization members implement the transition plan to the new organization structure using the developed activity level process maps”; (Harthcryde, [0126]), “identified as qualified to assume a role, an individual transition plan can also be developed based upon availability beyond current assignments to support personal development plans aimed at closing the skills gap. The individual transition plan can provide details on actual movements of the individuals between roles. That is, information such as actual dates, locations, authorizations, etc., required to transition an individual to a new role can be contained in the individual transition plan”.
Harthcryde teaches determining a demand resulting from the organization realignment and to determine any gap in the skills required to effectively institute the realignment (see par. 0121), but Harthcryde does not teach: 
with the determination including the following sub-operations: 
performing an unsupervised classification algorithm on the project talent pool, and performing baseline normalization on the project talent pool; and 
performing the work project, which is a commercial project consisting of profitable work for the enterprise.

However Shani teaches: 
with the determination including the following sub-operations: 
performing an unsupervised classification algorithm on the project talent pool, and performing baseline normalization on the project talent pool (Shani, [0177]), “an unsupervised machine learning service or model; a semi-supervised machine learning service or model; or any other machine learning service or model capable of generating normalized employee skill set vector data based on using the normalized employee skill set data features and the new case rules and constraints data as input data”; (Shani, [0338]), “the machine learning model is any one or more of: a supervised machine learning service or model; an unsupervised machine learning service or model; a semi-supervised machine learning service or model; or any other machine learning service or model capable of being trained to match and rank the normalized employee skill set data 329 for initially matched employees with the new case vector data 328 using the new case rules and constraints data 340 as matching constraints/filters”; (Shani, [0064]-[0065]; [0182]; [0282]); and 
performing the work project, which is a commercial project consisting of profitable work for the enterprise (Shani, [0406]), “… a user can be, but is not limited to, a person, a commercial entity…”; (Shani, [0305]), “Product Line and the product “Financials”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the determined demand to include the performing limitations as taught by Shani. The motivation for doing this would have been to improve the method of performing resource planning in Harthcryde (see par. 0096) to efficiently include the results of assigning the most qualified employees to specific tasks and projects (see Shani par. 0010).

Referring to Claim 19, Harthcryde teaches: 
A computer program product (CPP) for use by an enterprise that has a plurality of workers (WI to Wj, where j is an integer value), the CPP comprising:
a set of storage device(s) (Harthcryde, [0101]-[0102]);
computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause a processor(s) set to perform at least the following operations (Harthcryde, [0102]), “the system 30 can also include an organization realignment program product 81 stored in the memory 39 of the organization realignment program server 35 to facilitate reorganization program development over the computer network 33 through online access to the data records 43. The organization realignment program product 81 can be in the form of microcode, programs, routines, and symbolic languages that provide a specific set for sets of ordered operations that control the functioning of the hardware and direct its operation, as known and understood by those skilled in the art”:
Claim 7 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.
	
Referring to Claim 22, Harthcryde teaches: 
A computer system (CS) for use by an enterprise that has a plurality of workers (WI to Wj, where j is an integer value), the CS comprising:
a processor(s) set (Harthcryde, [0101]);
a set of storage device(s) (Harthcryde, [0101]-[0102]);
computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause the processor(s) set to perform at least the following operations (Harthcryde, [0102]), “the system 30 can also include an organization realignment program product 81 stored in the memory 39 of the organization realignment program server 35 to facilitate reorganization program development over the computer network 33 through online access to the data records 43. The organization realignment program product 81 can be in the form of microcode, programs, routines, and symbolic languages that provide a specific set for sets of ordered operations that control the functioning of the hardware and direct its operation, as known and understood by those skilled in the art”:
Claim 13 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claims 2, 3, 20, 21, 23and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harthcryde et al., U.S. Publication No. 2007/0198317 [hereinafter Harthcryde], in view of Sahni et al., U.S. Publication 2020/0160252 [hereinafter Sahni], and further in view of Zhai, U.S. Publication No. 2016/0352759 [hereinafter Zhai]. 

Referring to Claim 2, Harthcryde teaches the CIM of claim 1. Harthcryde teaches skills gap analysis (see par. 0123), but Harthcryde does not explicitly teach:
further comprising:
performing feature set rationalization on the project talent pool; 
(iv) orthogonal transformation used to convert a set of marked/inputted observations of possibly to correlated variables leading to a sampled skill gap closure.

However Zhai teaches: 
further comprising:
performing feature set rationalization on the project talent pool (Zhai, [0073]), “The term “clustering” as used in the present disclosure, refers to a task of grouping a set of objects in such a way that objects in the same group (called a cluster) are more similar (in some sense or another) to each other than to those in other groups (clusters). Clustering may be use for data mining. A clustering algorithm analyzes a collection of objects by measuring the similarities among them based on one or more features of the objects, and splits the objects into one or more clusters. Examples of clustering algorithms include k-nearest neighbor (k-NN) algorithm and k-means algorithm”; 
(iv) orthogonal transformation used to convert a set of marked/inputted observations of possibly to correlated variables leading to a sampled skill gap closure (Zhai, [0077]), “The term “Principle Component Analysis” (PCA) as used in the present disclosure, refers to a statistical procedure that uses an orthogonal transformation to convert a set of observations of possibly correlated variables into a set of values of linearly uncorrelated variables called principal components. The number of principal components is less than or equal to the number of original variables”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the skills gap analysis to include the performing and converting limitations as taught by Zhai. The motivation for doing this would have been to improve the method of performing resource planning in Harthcryde (see par. 0096) to efficiently include the results of identifying which of a set of categories (sub-populations or classes) an observation belongs, based on a training set of data containing observations whose classes are known (see Zhai par. 0074).

Referring to Claim 3, Harthcryde teaches the CIM of claim 1. Harthcryde teaches skills gap analysis (see par. 0123), but Harthcryde does not explicitly teach:
further comprising: performing PCA (principle component analysis) feature pruning with respect to the project talent pool.

However Zhai teaches: 
performing PCA (principle component analysis) feature pruning with respect to the project talent pool (Zhai, [0051]), “When multiple features are used in the clustering, dimension reduction techniques such as Principle Component Analysis (PCA) can be applied to the events 691 and responses 692 before performing the clustering”; (Zhai, [0077]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the skills gap analysis to include the PCA limitation as taught by Zhai. The motivation for doing this would have been to improve the method of performing resource planning in Harthcryde (see par. 0096) to efficiently include the results of identifying a features (see Zhai par. 0042).

Claim 20  disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 23 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 21 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 24 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmerling et al. (US 20210042706 A1) – Principal component analysis (PCA) is a statistical procedure that uses an orthogonal transformation to convert a set of observations of possibly correlated variables into a set of values of linearly uncorrelated variables called principal components. This transformation is defined in such a way that the first principal component has the largest possible variance (that is, accounts for as much of the variability in the data as possible), and each succeeding component in turn has the highest variance possible under the constraint that it is orthogonal to the preceding components. The resulting vectors are an uncorrelated orthogonal basis set. PCA is sensitive to the relative scaling of the original variables.

Baraniuk et al. (US 20140279727 A1) – Invention relates to the field of machine learning, and more particularly, to mechanisms for: (a) exposing the underlying concepts implicit in content preferences expressed by users of content items, (b) estimating the extent of each user's preference of each of the concepts, and (c) estimating the strength of association of each content item with each of the concepts.

Means, Jr. et al. (US 20130110565 A1) – Invention relates to communications, telephony, and training, in general, and more particularly to capturing user activity and providing coaching or training of users such as, employees, or the like.

Chmura et al. (US 20060085455 A1) – Allowing estimated up-to-date occupation, education, and skill gaps that can be forecast into the future based on industry and occupation forecasts. For each region specified within JobsEQ.TM., the industry mix of that region is a starting point from which total occupations are estimated based on the distribution of occupations-to-industries in the region, state, or nation. The algorithm takes the percent distribution of occupations and assumes the same distribution occurs in the region. For example, if 2% of all workers in the textile industry are secretaries, then it is assumed that 2% of the specified region's occupations related to textiles are secretaries. Education, training, and skills needed for occupations are estimated in a like manner by using crosswalks or CEA data mining that links the information to occupations.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624